DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
  	This Office action is in response to the amendment filed April 21, 2021 in which 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 20130344193).
 	Strecker teaches method for producing esterified propoxylated glycerols and eutectic mixtures containing one or more esterified glycerols and one or more digestible fats (see abstracts).  Strecker adds the digestible fat and esterified propoxylated glycerols in amounts sufficient to form a eutectic mixture having a melting temperature below about 37 C, which is below the melting point of the individual components (see paragraphs 0002, 0013, 0026, 0032 and 0046).  Strecker teaches an edible chocolate product containing cocoa butter (see para 0003).  Fig, 1 is a graph showing the melting point of a particular cocoa butter, an esterified propoxylated glycerol in a 50/50 blend (see para 0006).  Further examples of the fat include stearine, coconut oil, lard, butter fat, palm oil, palm kernel oil, natural, fractionated or hydrogenated etc. (see para 0003; 0025).  Strecker teaches that eutectic properties are the result of fat blends forming different crystal structures than their components (see para 0036).
 	Composition and food products may have a ratio of esterified propoxylated glycerol: digestible fat by weight of from 95:5 to about 5:95 (see para 0038, 0039). Table 7 shows a composition with an iodine value of <1.  Strecker meets the limitations of the claims other than the differences set forth below.
 	Strecker does not specifically teach a blend wherein the digestible fat (triglyceride) has a lower melting point than the esterified propoxylated glycerol.  However, no unobviousness is seen in this difference because Strecker teaches that the digestible fat may be cocoa butter, palm kernel oil, coconut oil, babassu oil, tallow 
 	Strecker does not teach the melting point temperature of the fat or the onset crystallization temperature of the fat and glycerol components.  However, no unobviousness is seen in this difference because Strecker discloses the same fats and glycerol as Applicant.  Therefore, it would be reasonable to expect that Strecker would meet these temperature limitations.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Strecker does not teach the melting point temperature of the triglyceride and provides no comparisons between the melting point temperature of the triglyceride and the esterified propoxylated glycerol (EPG) composition.
 	While it is true that Strecker does not teach the melting point of the triglyceride or compares the melting point of the triglyceride and EPG, Strecker teaches triglycerides and EPG that encompass those of the present invention.  The EPGs of Strecker have a melting temperature of at least about 38 C.  The EPGs of the present invention have a melting point of at least about 38 C.  The triglycerides that are suitable for use in the present invention include but are not limited to, babassu oil, canola oil, cocoa butter, coconut oil, corn oil, cottonseed oil, jojoba oil, lard, meadowfoam oil, menhaden oil, olive oil, palm oil, palm kernel oil, peanut oil, rapeseed oil, rice bran oil, safflower oil, sesame seed oil, soybean oil, sunflower oil and tallow as well as fractionated, hydrogenated and/or interesterified derivatives thereof.  Strecker teaches suitable digestable fats (triglycerides) include cocoa butter, a fractionated fat, palm oil, palm kernel oil, coconut oil or babassu oil in natural, fractionated or hydrogenated states or any combination thereof (see para 0002, 0003 and 0025).  Applicant sets forth these same triglycerides.  The skilled artisan having Strecker before her/him would have every reason to expect that Strecker would meet the limitations regarding the melting point and onset crystallization temperatures.  Furthermore, Strecker teaches that the composition is a eutectic mixture having a melting temperature below 37 C.  The composition of the present invention has a melting temperature below 37 C.
 	Applicant argues that just because there is some overlap in the initial sources of triglyceride compositions taught in Strecker does not necessarily mean that the claimed invention is taught by Strecker.
 	It is well settled that the combination of familiar components according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1739 (2007).  Obviousness only requires reasonable expectation of success. In re Drage, 104 USPQ 2d 1377 (fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894 (Fed. Cir. 1988).  See also MPEP 2143.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16381473/20210508